            Case 1:18-cv-00403-JEB Document 12 Filed 12/14/18 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
MARK NORDLICHT,                        )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No.: 18-403 (JEB)
                                       )
U.S. DEPARTMENT OF JUSTICE,            )
                                       )
      Defendant.                       )
______________________________________ )

                                   JOINT STATUS REPORT

       The parties submit this Joint Status Report to apprise the Court of the status of this

Freedom of Information Act (“FOIA”) case in which plaintiff, Mark Nordlicht, pro se, seeks a

variety of records from the Executive Office for United States Attorneys (“EOUSA”).

       1.      Plaintiff is under indictment in the United States District Court for the Eastern

District of New York, and his request seeks agency records concerning disclosure to the

media of details in his investigation. Specifically, plaintiff requests “all emails or text

communications between Winston Paes, Robert Capers, Alicyn Cooley, Sarah Evans, Laura

Ebhart, Craig Minsky, Julie Amato, David Chaves, Tracie Razzagone, John Casale, and any

member of New York Post, Wall Street Journal, Bloomberg or Reuters from the period of

Jan. 1, 2016, to December 31, 2016.”

       2.      The agency’s search and processing are complete. By letter dated December

11, 2018, it issued a final response stating that all responsive records were being withheld in

full under Exemptions 5, 6, 7(A), and 7(C).

       3.      The agency is prepared to defend its withholdings in a dispositive motion and

the parties have agreed on a schedule.
           Case 1:18-cv-00403-JEB Document 12 Filed 12/14/18 Page 2 of 3


           •   Defendant’s motion will be due on January 21, 2019.

           •   Plaintiff’s opposition will be due on February 4, 2019.

           •   Defendant’s reply will be due on February 15, 2019.

This schedule reflects a typical 30-day briefing deadline slightly adjusted to account for

holiday conflicts that will make it difficult to coordinate among undersigned counsel, counsel

for defendant EOUSA, and individuals in the United States Attorney’s Office for the Eastern

District of New York whose input will be required. Defendant proposes to file a Vaughn

index (or equivalent explanation of its withholdings) at the same time as its motion.

A proposed order is attached.


                                      Respectfully submitted,

                                      JESSIE K. LIU, D.C. Bar. No. 472845
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                                By:    /s/ Damon Taaffe
                                      DAMON TAAFFE, D.C. Bar No. 483874
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20001
                                      (202) 252-2544
                                      damon.taaffe@usdoj.gov

                                By:    /s/ Mark Nordlicht
                                      MARK NORDLICHT, pro se
                                      245 Trenor Drive
                                      New Rochelle, NY
                                      (914) 636-6535
                                      Mnord18@gmail.com
          Case 1:18-cv-00403-JEB Document 12 Filed 12/14/18 Page 3 of 3


                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
MARK NORDLICHT,                        )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No.: 18-403 (JEB)
                                       )
U.S. DEPARTMENT OF JUSTICE,            )
                                       )
      Defendant.                       )
______________________________________ )

                                   [PROPOSED] ORDER

       In light of the parties’ joint status report, it is hereby ORDERED that the parties will

file summary judgment briefs on the following schedule:

          •   Defendant’s motion will be due on January 21, 2019. Defendant to file a

              Vaughn index (or equivalent explanation of its withholdings) at the same time

              as its motion.

          •   Plaintiff’s opposition will be due on February 4, 2019.

          •   Defendant’s reply will be due on February 15, 2019.

SO ORDERED.


______________________                               ___________________________
Date                                                 James E. Boasberg
                                                     United States District Judge
